Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022, has been entered.
Claims 1-2, 5, 7-10, 12, are 14-16 are pending.
Claims 12 and 16 were previously withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of pulleys” with the wire looped about them and the pulleys coupled to an actuator that operates upon actuation of a button on the joystick must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Also, the combination with the eyepiece and the image sensor needs to be shown.  Finally, the control knob for the still image needs to be shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7-10, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 requires “a wire configured to loop about a plurality of pulleys in the joystick” and “wherein the plurality of pulleys are coupled to an actuator that operates upon actuation of a button on the joystick”.  The Wands factors for determining undue experimentation are set forth below.
(A) The breadth of the claims – the claims are narrow enough that this is not the problem;
(B) The nature of the invention – the invention is mechanical so standard configurations do not necessarily need much direction from the inventor; however, Applicant’s configuration is not standard;
(C) The state of the prior art – the prior art is well-established;
(D) The level of one of ordinary skill – a person having ordinary skill in the art would have experience with medical devices and endoscopes in particular;
(E) The level of predictability in the art – the art is highly predictable;
(F) The amount of direction provided by the inventor – This is virtually non-existent and where the disclosure fails almost entirely.  Applicant has claimed “a wire” (and the drawings show only a single wire), but the claims require that wire to loop about a plurality of pulleys.  How is this done?  How does a single wire wrap around multiple pulleys as claimed and result in a functioning device?  Normal endoscopes have a pulley for each wire.  If the device goes in the left/right direction, there is a pulley for that direction.  It the device also goes in the up/down direction, there is a separate pulley for that direction.  Applicant’s claimed invention is not standard and the features have not been shown or described.  Furthermore, the claim requires the pulleys to be connected to an actuator that operates upon actuation of a button on the joystick.  The Drawings do not show this feature and the Examiner does not know how this would even work, let only how to make the claimed device.  Electric endoscopes with motors for articulating the distal end are known and fairly common, but those have multiple motors, pulleys, encoders, etc, to ensure proper functioning.  Applicant’s disclosure includes nothing of the sort so it is not clear how a button would be used to operate the device.;
(G) The existence of working examples – The Examiner is unaware of any at this time.; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure – This would be substantial.  Getting this device to work as claimed would require figuring out how to configure the wire with the multiple pulleys and incorporating a button for actuating the device.  How any of this works or would work is unclear.
Because of the non-standard configuration and the complete lack of drawings or explanation means that the claims are not properly enabled.  The Examiner notes that the claims are barely operational and a 101 rejection was contemplated.  Such rejections are rare in the mechanical arts because maybe there is some configuration that would work.  Here, because Applicant has failed to provide one, the Examiner is treating the amount of experimentation necessary to do so as undue.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims have been amended in such a way that the Examiner is not aware of how to apply any art.  The use of wires and pulleys is old and well-known in the art, but supplying a wire with a plurality of pulleys is not so well-known.  This does not appear to be something Applicant considers novel based on the disclosure in that there is no discussion of any details or allegations of novelty.  In fact, the features are presumably so well-known that no drawings are even necessary.  The Examiner is not sure that is true given the scope of the claim, but in generally, wires and pulleys are well-known.
The claims also require an image sensor and an eyepiece.  Combining both old techniques (an eyepiece) with the new is not unheard of, but this highlights a problem with the disclosure.  Where is this shown?  The drawings appear to be almost unrelated to one another.  Figures 1-2 and 3-4 do not look like the same device.  Where does an eyepiece fit on Fig. 3?  How about a pulley?
Many of these features would not be so problematic if left in dependent claims as being directed to old and well-known features of endoscopes, but Applicant has placed them in the independent claim.  Presumably, these are related to the novelty of the invention and the Examiner cannot see where the claimed device is properly enabled.  Neither the drawings nor the disclosure adequately described the new features.  The newly added features are universally described as “not shown in Figures”.  This is a problem.  The drawings do not need to show what is standard in the art, but Applicant is relying on these features to establish a patentable distinction over the art.  If these features represent the patentable distinction, then they need to be shown.
Furthermore, taking the features as if they were properly claimed, the Examiner does not where these are directed to patentably distinct elements.  Endoscopes with pulleys and wires are already on the record (Tanaka US 5,347,993 and Ouchi US 6,440,062).  An image sensor with the ability to capture still images is simply a camera, and those are certainly not novel in endoscopy.  Finally, a guide lens and eyepiece are features of some of the oldest endoscopes and at least one example is on the record (Furihata US 3,897,775).
Applicant’s disclosure is replete with errors and lacks the detail necessary to enable properly the claimed invention.  The application is not in condition for allowance at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795